Title: From George Washington to Samuel Huntington, 21 April 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 21st April 1781
                        
                        His Excellency the Count De Rochambeau, when I was at Rhode Island, made an application to me to have Colonel
                            Champlin of New port appointed a Barrack Master under Authority of Congress, to be attached to the French Army—His reason
                            was—that a native vested with the authority of our own government might act with more propriety and efficacy than a
                            foreigner, or even a native merely employed by themselves—My answer was, that such an office appeared to me to be an
                            usefull one, and that I would take the necessary steps for procuring the appointment. The Quarter Master General does not
                            think himself authorized to make it, at least to annex any pay—and as the Confederation does not permit an officer of the
                            United States to receive any office or reward from a foreign power, the appointment, without a salary annexed, would be
                            improper—’Tis on this account I am obliged to communicate the request to Congress—It appears to me (as my answer to the
                            Count expressed) that the appointment would be attended with advantages; and I promised to support his desire with the
                            less hesitation; as he seemed to have the matter at heart, and I thought it too inconsiderable a thing to make any
                            difficulty about it. If Congress are of the same opinion, I shall be happy they will be pleased, with out delay, to
                            authorise the Quarter Master General to make the appointment and annex a salary. Colonel Champlin has already officiated
                            in this capacity with great satisfaction to the French Army and to the Inhabitants of New Port—He is besides a person whom
                            I am informed has suffered in the cause and deserves encouragement. I have the honor to be With perfect respect and esteem
                            Sir Your Most Obedt & servant
                        
                            Go: Washington
                        
                        
                            P.S. I have received Your Excellency’s favor of the 14th the several Resolves enclosed in it shall be
                                duly attended to.
                        
                    